On Petition for Rehearing.
Mr. Justice Moore
delivered the opinion of the court.
In a petition for a rehearing exception is taken to a statement contained in the opinion herein, to wit:
“Charles Hug, a witness for the State, testified that he saw the defendant sell to Fred Savage, the person named in the indictment as the purchaser, a bottle of liquid.”
A re-examination of the bill of exceptions shows that the language thus employed is not strictly justified by the sworn declarations of the designated witness, who, having stated that on the evening of July 4, 1911, he saw the defendant, was asked, “What was he doing?” and replied: “Well, he was working in a stand at the head of the lake.”
Q. “Whose stand was it ?”
A. “Why, I suppose it was his. * *”
Q. “Did you see Mr. Savage buy anything that evening at the stand of Mr. Isley where he was workm^?”
A. “I did.”
Q. “Now, tell the jury what it was that you saw Mr. Savage do there in the way of buying, or what it was and what he paid for it, if anything.”
A. “He bought a bottle of beer and paid 50 cents for it.”
*245On cross-examination, in answer to the question, “And Mr. Isley said it was good beer?” the witness replied, “Damned good beer.” In referring to the bottle containing the liquid purchased, Hug was asked, “Did you see the defendant hand it to Mr. Savage?” and answered:
“I saw Mr. Savage hand 50 cents to — lay 50 cents on the counter, and he set out a bottle of beer.”
Q. “Now, who set the bottle of beer out?”
A. “I don’t know; somebody working in the stand.”
Q. “You don’t remember whether Mr. Isley or — .”
A. “I don’t know whether Mr. Isley or the man working in there.”
3. The local option law contains.a clause as follows: •
“In all prosecutions under this act, * * it shall not be necessary * * to show the knowledge of the principal, to convict for the acts of an agent or servant.” Section 4937, L. O. L.
What was intendéd to be said in the part of the opinion to which attention is called was that Hug testified that he saw Savage purchase at the defendant’s “stand” a bottle of beer. Whether the sale was made by the defendant or his agent or servant is immaterial; for, if the jury believed the sworn declaration of that witness, they -were authorized, under the clause of the statute quoted, to find the defendant guilty. We think it sufficiently appears that the sale was made at the “stand” conducted by the defendant, and that the testimony justified the verdict returned.
The petition is denied.
Affirmed : Rehearing Denied.